Citation Nr: 0510104	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial compensable rating for the 
residuals of fractures of the ring and little fingers of the 
right hand.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
December 2002.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 RO rating 
decision, which granted service connection for low back 
strain and residuals of fractures of the ring and little 
fingers of the right hand, assigning ratings of 10 percent 
and no percent, respectively.  The veteran appealed for 
higher ratings.  

In January 2005, the veteran appeared at the RO and testified 
at a video conference hearing before the undersigned, who has 
been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the 
severity of the disabilities at issue.

First, the veteran disagrees with the ratings assigned to his 
service-connected disabilities.  During his personal hearing, 
the veteran testified that he worked for the United States 
Postal Service and that his job involved repetitive lifting.  
He stated that as a result, he developed tightness in his 
back, which required him to stretch every 15 to 20 minutes.  
He also testified that his job involved repetitive hand 
motion, which caused his right hand to cramp up.  With regard 
to his disabilities, he stated that he experienced pain on a 
daily basis and took pain medication every night.

The veteran underwent VA examinations in July 2003.  Although 
the orthopedic examinations includes range of motion findings 
relevant to the lumbar spine and fingers of the right hand, 
the examination reports do not adequately address the 
veteran's pain on use or during flare-ups, if any.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)(wherein the Court essentially 
stated that range of motion loss due to pain on use or during 
flare-ups must be considered in rating a disability).  An 
examination should adequately portray -- in terms of the 
degree of additional range of motion loss due to pain on use 
or during flare-ups (see 38 C.F.R. § 4.40) -- the functional 
loss resulting from service-connected disability, as well as 
consider other factors such as weakened movement, excess 
fatigability, and incoordination (as set forth in 38 C.F.R. § 
4.45).  See DeLuca, supra.  In light of the foregoing, the RO 
should arrange for the veteran to undergo another VA 
examination.  

Second, prior to the examinations, the RO should attempt to 
obtain any other additional pertinent treatment records, to 
include any chiropractic treatment reports, indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
the veteran should also be requested to furnish any 
information concerning medical evaluation and/or treatment in 
connection with his employment with the United States Postal 
Service.  

Third, the Board notes that the veteran recently submitted 
additional evidence in the form of private chiropractic 
treatment records dated in January 2005, along with 
additional statements by him, his spouse, and a fellow 
soldier.  These were received at the RO in February 2005 and 
forwarded to the Board.  The medical records relate to the 
veteran's claim of a higher rating for a low back disability.  
The RO has not considered these records, and there is no 
evidence on file that an appropriate waiver of RO initial 
consideration of the evidence accompanied the additional 
evidence.  38 C.F.R. § 19.37.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for low back complaints and 
complaints of the fingers of the right 
hand.  After receiving this information 
and any necessary releases, the RO should 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file, to 
include any updated chiropractic treatment 
reports as well as any medical evaluation 
and/or treatment reports generated in 
connection with the veteran's employment 
with the United States Postal Service.  

2.  The RO should arrange for the veteran 
to undergo appropriate VA examination(s) 
in order to determine the current nature 
and severity of his service-connected low 
back strain and residuals of fractures of 
the ring and little fingers of the right 
hand.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report, and 
a complete rationale for all opinions 
expressed should be provided.  

(a)  Pertinent to the low back and the 
ring and little fingers of the right 
hand, the examiner should report active 
and passive ranges of motion and include 
comment as to the presence and degree or 
absence of any objective evidence of 
pain, as well as the presence and degree 
or absence of incoordination, weakness, 
fatigue, atrophy or skin changes.  The 
examiner should comment as to the 
presence or absence of additional 
functional impairment on use or during 
flare-ups.  If feasible, any additional 
functional impairment should be expressed 
in terms of additional degrees of 
limitation of motion on use or during 
flare-ups.  The examiner should also 
comment as to the presence or absence of 
ankylosis.  

(b)  Pertinent to the low back, the 
examiner should specifically identify any 
evidence of neuropathy or other 
neurological deficit due to the service-
connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, and bowel or 
bladder impairment.  The examiner should 
comment whether any muscle spasm or 
guarding, if present, is severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
In addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on a review of the entire 
evidentiary record, to include 
consideration of the report of the 
veteran's chiropractic treatment in 
January 2005, which was received by the 
RO in February 2005.  Such readjudication 
should include consideration of the 
revisions made to the criteria used for 
evaluating spinal disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


